DETAILED ACTION
This application is in condition for allowance except for the presence of claims 8-10 which are directed to an invention which is nonelected without traverse.  Accordingly, claims 8-10 have been canceled.  It is noted that the recitation of the apparatus of claim 1 in the preamble of claim 8 represents a statement of intended purpose1 and that the apparatus of claim 1 may be manufactured by a materially different process, or by hand, and therefore remains patentably distinct.  The combination of limitations resulting in allowance of claim 1, as indicated in the Office Action dated 03 February 2022, is not commensurate in scope with the manufacturing steps prescribed in independent claim 8.  The features recited in independent claim 8 appear to be generic to manufacturing any cylindrical transducer arrangement and not necessarily the specific features which result in claim 1 distinguishing from the prior art.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793
	
	
	

ALM


    
        
            
        
            
    

    
        1 See MPEP § 2111.02.